           Case 8:19-cr-00061-JVS Document 63 Filed 08/26/19 Page 1 of 5 Page ID #:991

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                       Date     August 26, 2019


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                         Not Present                      Julian Andre/Brett Sagel
            Deputy Clerk                       Court Reporter/Recorder                 Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond      Attorneys for Defendants:     Present App. Ret.

Michael John Avenatti                              Not          X      Dean Steward                      Not             X



 Proceedings:        [IN CHAMBERS] RULING ON DEFENDANT’S MOTION TO COMPEL [50]


             Defendant Michael Avenatti (“Avenatti”) moves to compel discovery. (Docket
No. 50.) The Government has filed an opposition. (Docket No. 55.) The Motion was also
served on Brian Weiss, the receiver for Eagan Avenatti, LLP (“Receiver”), and the Receiver has
filed an opposition. (Docket No. 59.) Avenatti has replied. (Docket No. 62.)

                     For the reasons set forth below, the motion is denied.

I.       Background.

              Avenatti was indicted on April 10, 2019 for a series of crimes related to defrauding
his clients, his operation of a coffee shop chain, his failure to pay his own taxes and the payroll
and other taxes owed by his businesses. (Indictment, Docket No. 16.)

             Prior to the Indictment, Avenatti agreed as part of a separate judgment debtor
proceeding that the property of Eagan Avenatti LLP (“EA LLP”) would be turned over to the
Receiver, which included servers and similar devices.1 (Andre Decl, Ex. 1.) On April 3, 2019,
the Receiver consented to allow the Internal Revenue Service–Criminal Investigation (“IRS-
CI”) to make a forensic copy of the EA LLP’s servers. A warrant was obtained to search the
servers. The Government also seized a number of digital devices. The Court refers to the
server and the other devices collectively as the “Subject Devices.”

                     1
                      In re: Eagan Avenatti LLP, Case No. CV 18-1664 VAP (KES).
CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                       Page 1 of 5
           Case 8:19-cr-00061-JVS Document 63 Filed 08/26/19 Page 2 of 5 Page ID #:992

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                       CRIMINAL MINUTES - GENERAL


            By the present Motion, Avenatti seeks “unfettered, unmonitored access” to the
Subject Devices. (Motion, p. 2.)

II.      Legal Standard.

            Rule 16 of the Federal Rule of Criminal Procedure sets forth the Government’s
discovery obligations: In relevant part, the Rule provides:

                Upon a defendant’s request, the government must permit the defendant to inspect
                and to copy or photograph books, papers, documents, data, photographs, tangible
                objects, buildings or places, or copies or portions of any of these items, if the item
                is within the government's possession, custody, or control and:

                       (i) the item is material to preparing the defense;

                       (ii) the government intends to use the item in its case-in-chief at trial; or

                       (iii) the item was obtained from or belongs to the defendant.

(Fed. R. Crim. P. 16(a)(1)(E): emphasis supplied.) A defendant seeking discovery must make a
threshold showing of materiality. United States v. Stever, 603 F.3d 747, 752 (9th Cir 2009);
United States v. Santiago, 46 F.3d 885, 894 (9th Cir.1995). General or conclusory statements of
materiality do not suffice. United States v. Mandel, 914 F.2d 1215, 1219 (9th Cir. 1995);
United States v. Little, 753 F.2d 1420, 1445 (9th Cir.1984).

III.     Discussion.

               Neither in his broad brush demand for “unfettered” access to the Subject Devices
nor in his list of categories has Avenatti made the requisite showing under Rule 16. Unfettered
access is simply a different turn of phrase to conduct a fishing expedition through the the
Government’s subpoenaed materials. The law does not condone that approach. United States
v. Anderson, 481 F.2d 685, 694 (4th Cir. 1973).

                Avenatti’s list of categories does not materially advance his position. He seeks:

                • Correspondence with clients.

                • Client files.

CR-11 (10/08)                            CRIMINAL MINUTES - GENERAL                               Page 2 of 5
           Case 8:19-cr-00061-JVS Document 63 Filed 08/26/19 Page 3 of 5 Page ID #:993

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                     CRIMINAL MINUTES - GENERAL


                • Time records.

                • Settlement communications and documentation.

                • Correspondence related to other charges in the Indictment.

                • Defendant’s e-mails in his account.

                • Accounting information relating to the client’s at issue.

(Motion, pp. 3-4.) To the extent that these categories relate the specifics in the Indictment, the
Government has or is in the process of producing the materials. This includes correspondence
with victim clients, account materials, and EA LLP’s QuickBook records. (Government
Opposition, pp. 10-11.) The breadth and general nature of these categories, taken at face value,
far exceed the limits of Rule 16.

             It is plain from Avenatti’s own description of the content of the Subject Devices
that the majority of the content is irrelevant to this case. The contents relate to the entirety of
Avenatti’s practice and business dealings, which go far beyond the clients, transactions, and
events described in the Indictment. (See Motion, p. 3.)

             The Government has acknowledged its obligation to produce all documents within
the scope of the search warrants as well as its Brady2 and Giglio3 obligations. (Opposition, pp.
2, 11.)

             Whatever rights Avenatti may have as managing partner of EA LLP or as attorney
to keep copies the firms’s books and records, they do not expand the Government’s obligations
under Rule 16.4 (See Motion, pp. 5-6; Rebuttal, pp. 7-9.)

                B. The Receiver’s Position.

             While the Receiver obviously cannot derogate the Government’s discovery
obligation, he offers a number of reasons why Avenatti has no basis to claim access to the

                2
                    Brady v. Maryland, 373 U.S. 83 (1963).
                3
                 Giglio v. United States, 405 U.S. 150 (1972).
                4
               The Court necessarily expresses no views as to the relief
         Avenatti might be entitled to in the judgment debtor proceeding.
CR-11 (10/08)                           CRIMINAL MINUTES - GENERAL                             Page 3 of 5
           Case 8:19-cr-00061-JVS Document 63 Filed 08/26/19 Page 4 of 5 Page ID #:994

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                     CRIMINAL MINUTES - GENERAL


Subject Devices from him.

               First, and foremost, Avenatti agreed that the Receiver could take possession of the
Subject Devices.5 (Reitman Decl., Ex. 1.) Second, the Subject Devices are the property of EA
LPP; the information is the property of EA LLP and/or its clients. Third, Avenatti transferred
his interest in EA LLP to his former wife. (Reitman Decl., ¶ 11, Ex. 5.) Fourth, the Receiver
questions Avenatti’s trustworthiness if allowed unfettered and unsupervised access to the
Subject Devices.6 (Receiver’s Opposition, p. 8.)

                C. Additional Access to the Materials.

              In addition to the Government’s obligation to produce in accordance with Rule 16,
Avenatti has two other avenues to review the material on the Subject Devices. First, the
Government has offered to allow Avenatti to inspect its forensic copies of the Subject Devices
at the IRC-CI’s offices to allow him to identify relevant information. (Government Opposition,
pp. 22-23; see also Docket No. 44, pp. 9-10.) If this review were supervised by the
Government’s Privilege Review Team, there could be no danger that Avenatti would be forced
to reveal his work product/defense strategy to the prosecution team. Second, the Receiver has
offered to allow Avenatti to review the Subject Devices under the Receiver’s supervision and
with the payment of associated costs. (Government Opposition, p. 23; Receiver Opposition, p.
2.) Avenatti is incorrect when he asserts “the only way that the government can ensure that Mr.
Avenatti has access to his files in order to properly defend himself in this case is to allow him
access.” (Motion, p. 7.)

                There are alternatives, and Avenatti has chosen not to avail himself of either offer.

IV.      Conclusion.

                For reasons set forth above, the motions is denied.7

                5
               The Court need not dwell on Avenatti’s efforts to shield
         the Subject Devices from the Receiver. (Receiver’s Opposition,
         pp. 3-4.)
                6
               The Government expresses similar concerns.                  (Government
         Opposition, pp. 24-25.) proceeding.
                7
               The remarks which the Court made at the July 8, 2019
         hearing concerning the mode in which production should be made
         did not focus on the limitations of Rule 16. (July 8, 2019 Tr.,
         p. 17.)   What may be appropriate and required in the context of
         civil discovery does not translate to criminal discovery.
CR-11 (10/08)                           CRIMINAL MINUTES - GENERAL                             Page 4 of 5
           Case 8:19-cr-00061-JVS Document 63 Filed 08/26/19 Page 5 of 5 Page ID #:995

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                   CRIMINAL MINUTES - GENERAL




                                                                                        :   0

                                                       Initials of Deputy Clerk   lmb




         (Compare Fed. R. Crim. P.       16(a)(1)(E) with Fed. R. Civ. P.
         26(b).) Within the scope        of permitted discovery, the Court
         continues to believe that       the Government should make production
         in the most user-friendly       fashion.
CR-11 (10/08)                         CRIMINAL MINUTES - GENERAL                                Page 5 of 5
